 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    ANCORA TECHNOLOGIES,                    Case No. SACV 19-2192-GW-ASx
      INC.,
12
                         Plaintiff,
13                                              ORDER TO DISMISS WITH
            v.                                  PREJUDICE
14
      TCT MOBILE (US), INC., et al.,
15
                         Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
     Each party will bear its own attorneys’ fees and expenses.
21
           IT IS SO ORDERED.
22

23
     Dated: June 17, 2021
24
                                           _________________________________
25
                                           HON. GEORGE H. WU,
26                                         UNITED STATES DISTRICT JUDGE
27

28
